Citation Nr: 0638667	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from January 1973 to November 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).


FINDINGS OF FACT

1.  Tooth number 8 was fractured in service.  

2.  Tooth number 8 now has a crown.


CONCLUSION OF LAW

Residuals of trauma to tooth number 8 were incurred in 
service.  38 U.S.C.A. § 1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the general notice for a 
service connection claim, as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the record 
reflects that the RO has not provided VCAA notice with 
respect to the initial-disability-rating and effective-date 
elements of the service connection claim,  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  Furthermore, as explained below, the Board is 
granting the veteran's claim for a dental disorder for 
outpatient treatment purposes so there is no prejudice from 
the lack of notice for that portion of the claim.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing VA examinations.  
Consequently, the duty to notify and assist has been met.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a) 
(1996).  Replaceable missing teeth, among other dental 
conditions, are not disabling, and may be considered service 
connected solely for the purpose of determining entitlement 
to VA dental examination or outpatient dental treatment.  38 
C.F.R. § 4.149.  Legal authority provides for various 
categories of eligibility for VA outpatient dental treatment, 
such as veterans having a compensable service-connected 
dental condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a specified period after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III-
"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran's service medical records indicate that he 
chipped tooth number 8 in April 1974 after falling.  The 
tooth was subsequently smoothed, and the veteran was told to 
make appointments for routine treatment.  In July 1975, the 
veteran was noted to have a fracture of tooth number 8, and 
he was provided a dical coating, which is a temporary 
filling.  Subsequently in October 1975 the fractured tooth 
was provided a bonded restoration.  See dental service 
record; November 2005 VA examination record.  A 1986 private 
dental record reports that a crown existed on tooth number 8, 
with a history of it being from service.  Subsequent records 
do not report any dental work, such as a crown replacement, 
on tooth number 8.  The record is clear that the veteran's 
tooth number 8 was fractured in service.  The 2005 VA 
examiner observed that it cannot be determined "definitely" 
whether the current crown is related to the in-service 
trauma.  The undersigned finds equipoise in the evidence, and 
grants the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107b.  Consequently, service connection for outpatient 
treatment purposes is granted for tooth number 8.

VA examinations conducted in 2002 and 2005 reported findings 
of full dentition, full function with no limitation of 
motion, and normal bone and bone tissue.  The only diagnosis 
made was mild gingivitis, which was not linked to the in-
service trauma, and which is not eligible for compensation.  
See 38 C.F.R. § 4.149.  The record contains no competent 
evidence of a current dental disability, such as loss of bone 
or body of the maxilla or mandible, for which compensation 
may be awarded.  

The veteran also asserts that he has crowns on his back teeth 
from grinding his teeth on jump landing.  The veteran's 
service medical records do not contain any report of dental 
trauma save the trauma to tooth number 8, however.  
Additionally, VA examinations have reported no current 
compensable disability pertaining to those teeth.  None of 
the conditions presented above are met with respect to any 
tooth other than tooth number 8.  See 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  


ORDER

Service connection for residuals of trauma to tooth number 8 
for VA outpatient treatment purposes is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


